43 F.3d 1469
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Morton WALLER, Plaintiff Appellant,v.TAPPAHANNOCK FORD, INCORPORATED, Defendant Appellee,andFord Motor Company;  Albert Lumpkin, Owner of TappahannockFord, Inc., Defendants.
No. 94-1027.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1994Decided Nov. 10, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-93-330)
Morton Waller, appellant pro se.
Douglas Andrew Barry, Hutchens & Hutchens, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting judgment to the Defendants on Appellant's federal civil rights claims, 42 U.S.C. Sec. 2000e (1988), and state false advertising claims.  Va.Code Ann. Sec. 59.1-68.3 (Michie 1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant Appellant's motion to proceed in forma pauperis and affirm on the reasoning of the district court.  Waller v. Tappahannock Ford, No. CA-93-330 (E.D. Va.  Dec. 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED